On 
behalf of the delegation of Viet Nam, permit me at the outset to extend my 
warmest congratulations to His Excellency Mr. Stoyan Ganev, Minister for 
Foreign Affairs of the Republic of Bulgaria, on his election to the presidency 
of the General Assembly at its forty-seventh session. I am sure Mr. Ganev's 
guidance of this session of the General Assembly will make it a success. We 
also wish to express our appreciation for the outstanding contribution of His 
Excellency Mr. Samir S. Shihabi, President of the General Assembly at its 
forty-sixth session. We should also like to express our great appreciation of 
the untiring and dynamic efforts of by His Excellency 
Mr. Boutros Boutros-Ghali, Secretary-General of the United Nations, in the 
noble cause of peace, security and cooperation among nations. 
On this occasion I cannot fail to convey warm greetings to the new 
Members of our great family, the United Nations. 
Since the last session of the General Assembly, we have continued to 
witness profound and far-reaching changes on a global scale. Those changes 
have led to the disintegration of the international order that came into being 
after the Second World War and that had existed for nearly half a century. 
The new world situation opens up new opportunities for but at the same time 
presents acute challenges to the peace, security and prosperity of each 
nation, as well as that of the international community as a whole. With the 
threat of annihilation by nuclear war receding and no longer hanging over the 
peoples of the world like the sword of Damocles, all nations might expect to 
live in a world of peace, security, justice and prosperity, with egalitarian, 
mutually beneficial cooperation and the joint application of the miraculous 
achievements of the modern scientific and technological revolution to the 
benefit of each country's and the whole world's development and well-being. 

Regrettably, the overall picture of today's world is far from being 
promising. We fully share the view expressed by the leaders of the 
non-aligned countries in the Jakarta Message of 6 September 1992: 
"The world today is still far from being a peaceful, just and secure 
place. Simmering disputes, violent conflicts, aggression and foreign 
occupation, interference in the internal affairs of States, policies of 
hegemony and domination, ethnic strife, religious intolerance, new forms 
of racism and narrowly conceived nationalism are major and dangerous 
obstacles to harmonious coexistence among States." 
Concurrently with the settlement of some regional conflicts, we have 
witnessed the outbreak of a series of new conflicts on several continents, 
even in the heart of Europe, a continent that should have enjoyed peace and 
stability thanks to the Helsinki mechanism of cooperation and security. In 
practice, policies of embargo, coercion and diktat are still being pursued by 
some countries or groups of countries against others, thus hindering the 
latter's development. 
The global economic environment also contains elements of uncertainty. 
The rate of economic growth has fallen to its lowest level in many years. The 
symptoms of a new financial crisis, which could shake the international 
monetary system, can be perceived. Tendencies towards greater protectionism 
and the deadlock in the Uruguay Round are only worsening the economic 
situation of many countries, especially the developing countries. 
Even more worrisome is the inexorably widening gap between the developed 
industrial countries and the developing countries. We cannot remain 
indifferent to the poverty and hunger suffered daily by millions of men and 

women across the continents. The famine in many countries, most severe in 
some African countries like Somalia and the Sudan, is deeply moving and calls 
for vast emergency assistance from other countries and from international 
organizations. 
In view of the above-mentioned opportunities and challenges, it is 
imperative for States and nations to step up cooperation to promote their own 
development and at the same time to join forces in solving global problems and 
in contributing to the building of a new, sounder and better world order based 
on truly democratic and egalitarian international relations, mutual respect 
and reciprocal benefit for the sake of the overall objectives of peace and 
development. 
In this regard, we welcome the initial results of the United Nations 
Conference on Environment and Development at Rio, especially Agenda 21, aiming 
at the goal of sustainable development. The immediate question, however, is 
that of securing the financial and technological resources needed to implement 
Agenda 21. 
The social dimension, including the concern for children, assumes the 
same long-term significance as regards both sustainable development and the 
environment. As is shown in the report of the Secretary-General, in the 
follow-up to the Plan of Action adopted by the World Summit for Children, much 
has been done in the past two years, but our commitment and our action need to 
be imbued with even greater universality. For its part, Viet Nam was the 
first country in Asia to ratify the Convention on the Rights of the Child. We 
have finalized our national programme of action and have just submitted, 
within the specified time-frame, our first national report on the 
implementation of the Convention. 

Against the backdrop of the evolving international situation, Asia and 
the Pacific reflect fairly clearly the characteristics of today's world. 
While several nations have seized opportunities to achieve rapid development, 
not a small number of others remain mired in a state of underdevelopment, 
deprivation and poverty. Alongside the trend towards cooperation, some seeds 
of potential conflicts are being sown. 
We are pleased to note that South-East Asia is now entering a new stage 
with fine prospects for peace and prosperity. The erstwhile complicated 
bilateral relations have been and are being normalized and the trend towards 
regional cooperation and integration, in order to achieve stability and 
development, is gaining great momentum. Relations of good-neighbourliness, 
mutual trust and understanding are gradually being established in the region. 
These are indeed historic developments in the international relations of 
South-East Asia, which had been a constant hotbed of war and tension for the 
past half century. However, as in many other areas in the world, there remain 
latent factors of destabilization, factors that are a legacy of the past or 
arise from recent events, especially those relating to territorial borders 
either on the land or on the sea, between the countries of South-East Asia and 
those near to them. This is a cause of concern for countries within and 
outside the region because of the danger of destabilization in that important 
part of the world. 
It is our view that global security is indivisible. This is true at the 
global as well as the regional level. Security can be achieved in South-East 
Asia only when security is assured for each country in the region, it being 

understood that such security is multifaceted: military, political and 
economic. To that end, various positive initiatives and proposals have been 
put forward by countries in the region, such as the Zone of Peace, Freedom and 
Neutrality in South-East Asia (ZOPFAN), the Free Trade Area (AFTA) of the 
Association of South-East Asian Nations (ASEAN), the ASEAN Manila Declaration 
of 22 July 1992, Malaysia's East Asian Economic Grouping (EAEG), Indonesia's 
Forum on Cooperation in the Eastern (South China) Sea, and the seven 
principles governing relations among the countries of South-East Asia set 
forth by the Lao People's Democratic Republic. These proposals and 
initiatives have contributed, and are still contributing, to a large extent to 
the strengthening of mutual trust and understanding among nations in the 
region, thus fostering further regional cooperation. 
With regard to the problems that emerged recently over the Eastern Sea, 
it is our view that they should be solved appropriately through peaceful 
negotiations, without resort to force or the threat of force that is, on the 
basis of fundamental principles acceptable to all the parties concerned; 
otherwise, the situation may take a negative and complex turn. 
For Viet Nam's part, while firmly resolved to defend our sovereignty and 
territorial integrity, we advocate the settlement of all disputes through 
dialogue between the parties concerned, so as to achieve an appropriate 
solution together. Pending such a solution, Viet Nam will exercise the utmost 
restraint and refrain from any action that might adversely affect efforts 
towards confidence-building and the relaxation of tension in the relations 
among countries of the region, and hopes that other parties concerned will do 
the same. We are convinced that with good will on the part of all parties 

concerned, an appropriate solution can be found to any dispute, no matter how 
complex it may be. In this spirit, we reiterate our full support for the four 
principles put forward in the ASEAN Declaration of 22 July 1992 to serve as a 
basis for the settlement of disputes and to ensure security in the Eastern 
Sea. These principles are as follows: First, all sovereignty and 
jurisdictional issues pertaining to the Eastern (South China) Sea shall be 
resolved by peaceful means, without resort to force; secondly, all parties 
concerned shall exercise restraint with a view to creating a positive climate 
for the eventual resolution of all disputes; thirdly, the possibilities of 
cooperation in the Eastern Sea shall be explored without prejudicing the 
sovereignty and jurisdiction of countries having direct interests in the area; 
and, fourthly, the principles contained in the Treaty of Friendship and 
Cooperation in South-East Asia shall be applied as the basis for establishing 
a code of international conduct over the Eastern Sea. 
Fruitful discussions in a spirit of constructive cooperation, based on 
equality and mutual respect between Viet Nam and, respectively, Malaysia, 
Indonesia and Thailand, on questions relating to the Eastern Sea, have proved 
to be the best way to settle problems in relations among countries of the 
region. 
The countries of the region and the international community support the 
implementation of the Paris Agreements on Cambodia, with a view to building a 
peaceful, independent and neutral Cambodia, living in national harmony, 
enjoying friendly relations with all countries and contributing to regional 
peace and stability. However, we share the international community's concern 
that the implementation of the Paris Agreements is being impeded and we call 

upon all the parties concerned to cooperate in order to ensure the strict 
and full implementation of these Agreements. For its part, as a signatory 
to the Paris Agreements, Viet Nam reaffirms its strict observance and full 
implementation of the provisions concerning Viet Nam, as stipulated by the 
Agreements. At the same time, Viet Nam denounces the acts of ostracism 
and persecution against Vietnamese residents in Cambodia and categorically 
rejects the slanderous allegations against Viet Nam by those whose only 
aim is to cover up their activities which undermine the Paris Agreements. 

The internationalization of the world economy and the trend towards 
economic restructuring require reform and resolute participation of national 
economies, including that of Viet Nam, in the international division of 
labour, economic cooperation and world trade. Over the last 5 years, thanks 
to the judicious policy pursued and the exceptional efforts exerted by the 
Vietnamese people, the cause of reform and renewal in Vietnam has effectively 
become part of everyday life and brought about initial but very significant 
achievements in all spheres of social life. The energies of all economic 
sectors in our country have been released and multiplied. Together with the 
expansion of cooperation with the outside world, such developments have 
brought about visible changes in the economic and social make-up of the 
country which is thus poised to forge ahead. 
Life however always poses new demands. While carrying out the task of 
economic reform as the centrepiece of our efforts we are at the same time 
stepping up political reform and renewal. These are the two facets of one 
single process which interact and stimulate each other. The political reform 
is aimed at extending the democratic freedoms of our citizens in all respects, 
restructuring the political system and building a State governed by the rule 
of law, truly of the people, by the people and for the people. Our new 
Constitution, promulgated in April this year, is not only a concrete 
embodiment but also the institutionalization of this reform process. One of 
the essential elements of this new Constitution is to ensure strict respect 
for the fundamental rights of the citizen. Proceeding from the great 
principles enshrined in Viet Nam's 1945 Declaration of Independence, whereby 
"all peoples of the world are born equal; every nation is entitled to the 

same rights to life, happiness and freedom", we hold the view that each State 
and each nation strives for the ideal of democracy and freedom in its own way, 
creatively rather than through a stereotyped or dogmatic approach, and still 
less through the adoption of models imposed from outside. Each nation is 
entitled to the sacred right freely to choose its own socio-political system, 
to chart its own path of development and to tackle its own problems in 
accordance with its historical, cultural and social traditions. It is 
unacceptable for one nation to impose standards of democracy and human rights 
upon another nation, and it is all the more unacceptable for one nation to 
stand as judge over another nation. 
Carrying out its foreign policy of broad openness, diversification and 
greater multilateral emphasis in its international relations, during recent 
times Viet Nam has strengthened and expanded its relations with many countries 
in the world on the bases of mutual respect for each other's independence, 
sovereignty and territorial integrity, of non-interference in each other's 
internal affairs, and of equality and mutual benefit. We attach special 
importance to improving and strengthening relations of friendship and 
cooperation with countries in our region and to making a positive contribution 
towards a South-East Asia of peace, stability, cooperation and development. 
Relations between Viet Nam and the countries of the Association of South-East 
Asian Nations (ASEAN) have entered a completely new phase. Our country's 
accession to the Treaty on Amity and Cooperation in South-East Asia, signed at 
Bali in 1976, and its becoming an observer in ASEAN constitute the foundation 
for a qualitatively new development of the relations of friendship and 
cooperation between Viet Nam and the ASEAN countries. Relations between Viet 
Nam and China have been normalized on the basis of the five principles of 

peaceful coexistence, in keeping with the aspiration and interests of the two 
peoples and with the trend towards peace, stability and development in the 
region. We believe that these fundamental interests will help the two 
countries settle in a satisfactory manner and through peaceful negotiations 
outstanding as well as newly emerging problems in their relations on the basis 
of respect for each other's independence, sovereignty and legitimate interests. 
Our foreign policy is geared to combining continuity and dynamism in our 
relations with all countries, large and small. We are doing our utmost to 
consolidate and renew traditional relations with friendly countries and with 
countries members of the Non-Aligned Movement, and we continue to extend 
solidarity and support to the cause of the Palestinian and South African 
peoples and to all other peoples struggling for peace, national independence, 
democracy and social progress. We continue to strengthen existing relations 
with countries in various continents and at the same time enter into relations 
with countries in regions with which we have had only rare contacts in the 
past, such as recently with countries in the South Pacific, the Gulf and Latin 
America. 
The normalization of relations between Viet Nam and the United States 
will benefit not only the Vietnamese and the American peoples but also peace 
and stability in South East Asia. We have turned the page on past history and 
look forward to the future. Proceeding from this spirit and from our 
humanitarian policy, we have done whatever possible in cooperating effectively 
with the United States to settle the question of Americans missing in action 
during the Viet Nam war. Our constructive efforts and goodwill have been 
welcomed by the American public and acknowledged by the United States 
Administration. 

We are of the view that today multilateralism, especially as embodied by 
the United Nations, occupies an increasingly significant position. However, 
we should define the appropriate degree of separation and correlation between 
the multilateral dimension and the national dimension. It should be 
emphasized that isolationism is outmoded but national sovereignty forever 
remains a sacred value, which all countries, large and small, are determined 
to defend. 
World developments over the past year have rendered ever more imperative 
the demand for the democratization of international life and inter-State 
relations, including the democratization of multilateral forums, especially 
the United Nations. In the new context, the composition of the Security 
Council and the balance between the Council, the General Assembly and the 
Secretary-General of the United Nations must reflect the realities of a world 
which has radically changed as compared with the time when the United Nations 
was born, and even with only a few years ago. 

We endorse the idea of re-examining and enlarging the composition of the 
Security Council, with due attention to developing countries, with a view to 
fully implementing the principle of equality between all Member States and 
ensuring that the voice of the majority is duly heard in the process of making 
decisions on issues of critical importance to the international community. 
Our world body must be revitalized so that it can really be an effective 
multilateral tool for keeping and safeguarding peace, contributing to the 
solution of global issues and especially for building a sounder and more 
equitable new world order that will be the fruit of our truly common endeavour. 
Within its foreign policy of sovereign independence, peace, cooperation 
and openness, Vietnam will do its best to participate actively in the work of 
multilateral institutions and forums, thereby to promote further its 
integration into the international community and the world economy and to 
contribute to shaping a sound and equitable new world order that really meets 
the legitimate expectations of the community of nations. 
